DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “and separates the two supporting elements from each other” is considered to be indefinite.  It is unclear how the supporting elements 5, 6 are separated from each other by the table top.  Do the inflatable supports 5, 6 otherwise contact each other without a table “arranged” on them?  The specification discloses the lamella table as being arranged on top of the supports 5, 6 but does not describe the support elements being separated from each other.  The two support members are independently fixed apart and separate from each other.

Claim Rejections - 35 USC § 103
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Koberi US Patent No. 3,650,223 in view of Manceau FR 2940941.
The Koberi patent discloses an automobile table for passengers as seen in figure 1. The inflatable table is fixed onto the back of a front set in a vehicle, but in the description Koberi indicates that it may be attached at any desired position within a vehicle, see col. 6 lines 58-64. The passenger table comprises a:
a dashboard arranged in front of at least one front seat (table is used in automobile, see col. 1 lines 29-37; automobiles inherently have dashboards)
a storage device movable in a reversible manner, by way of a movement mechanism, from a not-in-use position (figure 2) in the dashboard into a use position (figure 1) wherein

the storage device is arrested (see col. 2 lines 17-26) at least in the use position (see figure 1), in the use position, the storage device has a carrying structure made up of two 

The claimed invention is distinguishable from Koberi by its recitation of the inflatable table in its use configuration being in the front of the front seat of the vehicle and located in the dashboard when not in use.
Manceau discloses a vehicle having table for use by a passenger in the front seat of the vehicle, figure 1 illustrates the table in its retracted position. In figure 3 the table is shown in its deployed position.

It is deemed to have been obvious to one of ordinary skill in the art at the before the effective filing date of the instant application to fix Koberi's inflatable table in the dashboard of an automobile directly in front of the passenger seat as taught by Manceau so that all passengers in a vehicle can enjoy the convenience of a table.

Allowable Subject Matter
Claims 2-4, 7-10 are allowed.
Claims 5, 6, 11 and 13 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.
. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed in the attached USPTO Form892 is cited for their tables deployed from a vehicle dashboard.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612